Arabian American Development Company 1600 Hwy 6 S, Suite 240 Sugar Land, TX77478 (409) 385-8300 July 15, 2010 United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549-4628 Attention: Messrs. H. Roger Schwall and Chris White Re:Arabian American Development Company Form 10-K for the Fiscal year Ended December 31, 2008 Filed March 15, 2009 Response letter dated May 19, 2010 File No. 1-33926 Dear Mr. Schwall and Ms. Eisen: Please accept this letter as Arabian American Development Company’s (the “Company”) response to your letter dated July 1, 2010. Form 10-K for the Fiscal Year Ended December 31, 2009 Directors and Officers of the Registrant, page 46 1. We note your response to our prior comment four in our letter dated May 27, 2010.Please discuss the specific experience, qualifications, attributes or skills that led to the conclusion that Nicholas Carter should serve as a director, in light of your business and structure.See Item 401(e) of Regulation S-K. Response:We propose to amend the narrative illustrated in our May 19, 2010 letter as follows: “Mr. Nicholas N. Carter, a U.S. citizen and the President and Chief Executive Officer of the Company since July 2009, is a 1975 graduate of Lamar University with a Bachelor of Business Administration Degree in Accounting. Mr. Carter has been a Certified Public Accountant since 1977. He worked at the Sabine River Authority of Texas as a Project Accountant from 1973 to 1975. From 1975 to 1977 he was a Staff Accountant with Wathen, DeShong and Company, CPA's. In 1977 he joined South Hampton as Controller. His job titles with the Company include 1979, Facility Manager at TOCCO, 1982, Treasurer of TOCCO, 1987, President of South Hampton. In 2007 he added the title of Executive Vice President of Arabian American Development Co. in addition to the petrochemical duties. He was named to his current position in 2009 and From 1977 until the present Mr. Carter has been employed by the Company in a succession of positions with increasing and broader operating responsibilities, as follows; 1977-1979, Controller of South Hampton; 1979 to 1982, Facility Manager at a ship dock and terminal facility owned by TOCCO; 1982 to 1987, Treasurer of TOCCO; 1987 to 2009, President of South Hampton; and 2007 to 2009, Executive Vice President of Arabian American Development Co. This succession of positions with the Company gave Mr. Carter broad experience and knowledge in both the operations and finances of the Company, and in 2009 he was named to his current position, and also retains the petrochemical duties. 1 Mr. Carter also serves as a Director and President of Pioche Ely Valley Mines, Inc. of which the Company owns 55% of the outstanding stock. Mr. Carter was appointed to the Board of AMAK in February 2009.” Executive Compensation, page 48 2. Comments 3 through 11 and the related page references relate to the draft disclosure provided as Attachment A to your response letter dated May 19, 2010. 3. We note that certain portions of your proposed disclosure do not appear to be consistent with the disclosure that you provided in your annual report on Form 10-K for the fiscal year ended December 31, 2009.For example, you state at page 51 in your annual report on Form 10-K with respect to incentive compensation that there is no set formula for granting awards to company executives.However, this does not appear to be consistent with your disclosure regarding the 2009 Executive Cash Bonus Plan that you describe in your proposed disclosure.Please advise. Response:In reviewing the disclosures contained on pages 50 and 51 of our 2009 Form 10-K, and those proposed in our May 19, 2010 letter, we realize that there may appear to be some inconsistencies as the result of poor drafting. Although the Compensation Committee did not have a written plan (a “formal plan”) for incentive compensation in place during 2009, consistent with its method in 2008 the Committee determined the total award of incentive compensation based on the Company’s performance as compared with its 2005 performance.See page 50, “Incentive Compensation” on the Company’s 2009 Form 10-K. The statement on page 51 of the Company’s 2009 Form 10-K that “There is no set formula for granting awards to Company executives or employees, although the Compensation Committee is working towards that goal,” may have conveyed the wrong impression, i.e., that the Committee had no formula or method.The intent of that disclosure was to indicate that the Committee did not have a formal written formula, but that, consistent with the method used in 2008, the Committee used 2005 as the base year for comparison purposes. In the Company’s May 19, 2010 response letter, we attempted to express the comparison in a formula in an attempt to better comply with the new CD&A rules.For example, in 2005 Income Before Tax Expense (“IBT”) was approximately $10.95 million and executive bonuses totaling $97,994 were awarded (0.89% of IBT).In 2009 IBT was approximately $10.97 million and executive bonuses totaling $130,000 were awarded (1.19% of IBT), excluding $31,500 in retirement bonus compensation payable to Mr. El Khalidi. The Committee has recently retained a compensation consultant to assist with the development of a written compensation policy for 2010 that will hopefully enhance shareholder value by encouraging executives to meet measurable goals and objectives, and which avoids the creation of incentives that can affect the Company’s risk and management of that risk. 4. We note that you have not included any disclosure in response to Item 402(s) of Regulation S-K.Please advise us of the basis for your conclusion that disclosure is not necessary and describe the process you undertook to reach that conclusion. Response:We have not concluded that disclosure in response to Item 402(s) of Regulation S-K is unnecessary and respectfully apologize for omitting same.The following disclosure is proposed: 2 “The Compensation Committee determines whether the Company’s compensation policies and practices could result in inappropriate risk-taking. Based on the Committee’s assessment, the Committee does not believe that the Company’s compensation policies and practices create any material adverse risks for the Company for the following reasons. Inappropriate risk-taking is discouraged by awarding annual bonuses and stock option grants to executives after the Company’s earnings performance for the entire fiscal year is determined.Awards of annual bonuses and stock option grants for a given year are only made during the first quarter of the subsequent year.This practice means that 100 percent of annual bonus and stock option grants are delayed and at risk to the executives based on the actual company wide net operating performance of the Company. No awards of annual bonuses and stock option grants for a given year are based on matrices such as revenue or operating results of particular transactions or units, which would create the potential that personnel might take actions that benefit that matrix in the short-term while exposing the Company to inappropriate risk. Significantly, stock option grants to executives have a minimum two year vesting period from the grant date which further discourages inappropriate risk-taking.” Introduction, page 1 5. Please provide the information required by Item 402 of Regulation S-K for Mr. El Khalidi.See Item 402(a)(3) of Regulation S-K.For example, please disclose why you determined to grant him $31,500 as retirement bonus compensation and describe the other arrangements that relate to payments due in connection with his retirement. Response:We propose to amend the narrative illustrated in our May 19, 2010 letter by adding the following: “Pension Benefits Name Plan name Number of years credited service Present value of accumulated benefit ($) Payments during last year($) Hatem El Khalidi, President and Chief Executive Officer until June 30, 2009, Director Retirement Agreement (1) 42 $ $ 0 Retirement Bonus (2) 42 0 Saudi Arabian Termination Benefits (3) 42 Total $ $ In January 2008 the retirement agreement entered into in February 2007 with Mr. El Khalidi, then President of the Company, was modified.The new agreement provides for $6,000 per month in benefits to Mr. El Khalidi upon his retirement for the remainder of his life.Additionally, upon his death $4,000 per month will be paid to his surviving spouse for the remainder of her life.A health insurance benefit is also provided.An additional $382,000 was accrued in January 2008 for the increase in benefits.A short-term liability of $36,000 is included in accrued liabilities and a long-term liability of approximately $815,000 based upon an annuity single premium value contract was outstanding as of December 31, 2009, and is included in post retirement benefits. Assumptions used for the amortization of post retirement benefits were a life expectancy of 6.8 years for Mr. El Khalidi and 15.8 years for Ms. El Khalidi 3 with a discount rate of 1.62%.Life expectancies were taken from the 2004 Life Table for the total U.S. population as published under the National Vital Statistics Reports.In June 2009 the Company’s Board of Directors voted to amend the retirement benefit by allowing a yearly cost of living adjustment to be applied to the agreement based upon the Consumer Price Index which is published annually.Expense recognized in relation to this adjustment was approximately $21,000 based upon the Consumer Price Index published on January 15, 2010, of 2.7%.See NOTE 21 – POST RETIREMENT OBLIGATIONS on page F-36 in our annual report on Form 10-K. While there is no written policy regarding retirement bonus compensation, the Company has historically awarded all employees (regardless of job position) a retirement bonus equal to $750 for each year of service.Since Mr. El Khalidi was employed by the Company for 42 years, the Board of Directors voted to award him a $31,500 retirement bonus, consistent with that provided to all other retired employees. Employer termination benefits required by the Saudi Labor and Workman Law provide for termination benefits equal to one-half month’s total compensation for each year of service for the first five years and one month’s total compensation for each subsequent year of service.Since Mr. El Khalidi was employed by the Company in Saudi Arabia for 42 years, under Saudi law the total accrued termination benefits due were $320,000 of which approximately $43,000 remained outstanding to Mr. El Khalidi as of December 31, 2009.” Cash Incentive Bonuses, page 3 6. We note that you allocated $130,000 in bonuses in the first quarter of 2010.Please disclose how you determined the amounts to be paid to each named executive officer other than your chief executive officer. Response:We propose to amend the narrative illustrated in our May 19, 2010 letter by adding the following: “The Company’s chief executive officer made recommendations to the Compensation Committee regarding bonus amounts for the other executive officers subject to an aggregate cap of $130,000 based on his evaluation of overall job performance by the other executives.The Compensation Committee then considered and approved these recommendations. The factors considered by the chief executive officer in making his recommendations were the overall performance of the Company within the economic climate affecting its operations,the individual performance of the particular executive, and the executives’ current relative base salary levels. The chief executive officer did not use pre-established formulas or goals in formulating the recommended bonuses.” Peer group, page 4 7. We note your statement that “the Compensation Committee utilized a small peer group of similarly sized companies as a reference for determining competitive total compensation packages for our Executives.”Please specify how each element of compensation relates to any data you analyzed from the comparator companies.Include a discussion of whether you target each element of compensation against the peer companies and where actual payments fall within targeted parameters.To the extent actual compensation fell outside a targeted percentile range, please explain why.See generally Item 402(b)(2)(xiv) and Item 402(b)(1)(v) of Regulation S-K.See also Regulation S-K Compliance and Disclosure Interpretation 118.05 for further assistance. 4 Response:Below is a table comparing each element of compensation with the peer companies.The Company would like to be in the 50th percentile or lower of the peer company group for total compensation.As depicted in the table, the majority of the peer companies pay significantly higher salaries and bonuses, as well as greater stock and option awards than does the Company.The only element of compensation which is utilized by the Company, but not the peer companies, is Profit Sharing.As noted on page 5 of Attachment A to the May 19, 2010 response letter, this program is available to all South Hampton employees, is based on South Hampton’s quarterly performance, and allows South Hampton to compensate employees with additional pay only when profits are adequate.If compensation from the Profit Sharing program is added to the Company CEO and CFO Salary and Bonus, the total is approximately 35-40 percent less than the total of average Salary and Bonus for peer company CEOs and CFOs.The Company understands that the usefulness of the peer company comparison analysis depends significantly on the composition of the peer company group.A compensation consultant was recently retained and there is a distinct likelihood that the peer company group as determined by the Company will undergo significant revision in the future. Crosstex Global KMG Adams Synthesis American Sterling Arabian Energy Partners Rentech Chemicals Syntroleum Penford Resources Energy Pacific Sulphco Chemicals Average American Difference CEO Salary $ ) Bonus $ $
